          Case 1:17-cv-02139-KBJ Document 73 Filed 10/15/18 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                       )
STATE OF MARYLAND, et al.,                             )
                                                       )      Civil Action No. 1:17-2139 (KBJ)
                        Plaintiffs,                    )
                                                       )
                v.                                     )
                                                       )
UNITED STATES DEPARTMENT OF                            )
EDUCATION, and ELIZABETH DEVOS, in her                 )
official capacity as Secretary of Education,           )
                                                       )
                        Defendants.                    )
                                                       )

               DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendants hereby notify the Court of the recent decision of Judge McFadden of this

Court, in Commonwealth of Massachusetts v. U.S. Dep’t of Education, No. 1:17-cv-02679

(D.D.C.), where the Court dismissed an action brought by a group of states, which, similar to this

case, sought to challenge certain actions by Defendant the U.S. Department of Education (the

“Department”) related to Title IV of the Higher Education Act. The Court held that the states

lacked standing under any of their asserted theories of harm, including theories based on alleged

injuries to their sovereign or proprietary interests, as well as a parens patriae standing theory.

See id., slip op. (attached hereto) at 6, 16.

Dated: October 15, 2018                         Respectfully Submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General
                                                JESSIE K. LIU
                                                United States Attorney
                                                MARCIA BERMAN
                                                Assistant Director, Federal Programs Branch

                                                _/s/ Kathryn L. Wyer
Case 1:17-cv-02139-KBJ Document 73 Filed 10/15/18 Page 2 of 2



                           KATHRYN L. WYER
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, N.W., Room 12014
                           Washington, DC 20005
                           Tel.: (202) 616-8475
                           Fax: (202) 616-8470
                           Email: kathryn.wyer@usdoj.gov
                           Attorneys for Defendants




                              2
